NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       Nos. 14-10166
                                                      14-10241
               Plaintiff - Appellee,
                                                 D.C. No. 4:09-cr-02343-FRZ
     v.

 YURIS BONILLA-GUIZAR, a.k.a. Yuris              MEMORANDUM*
 Barillo-Guizar; CARLOS ARMANDO
 CALIXTRO-BUSTAMANTE,

               Defendants - Appellants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                            Submitted March 15, 2016**

Before:      GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      In these companion appeals, Yuris Bonilla-Guizar and Carlos Armando

Calixtro-Bustamante appeal from their 144-month sentences. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm in both cases.
      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Bonilla-Guizar’s request
for oral argument is denied.
      In Appeal No. 14-10166, Bonilla-Guizar contends that the district court

procedurally erred and violated his constitutional rights by concluding that his

postsentencing rehabilitation did not warrant a downward variance. This claim

fails. The record belies Bonilla-Guizar’s contention that the district court denied

his request based on his custodial status. Rather, the court considered Bonilla-

Guizar’s request and sufficiently explained its determination that Bonilla-Guizar’s

conduct in prison was not so exceptional as to warrant a downward variance. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Bonilla-Guizar next contends that the district judge engaged in vindictive

resentencing and imposed a substantively unreasonable sentence in light of the fact

that his initial sentence was at the low end of the Guidelines range, but his current

sentence is near the high end of the recalculated Guidelines range. We disagree.

No presumption of vindictiveness arises because Bonilla-Guizar’s overall sentence

has not been increased, and he has adduced no evidence of actual vindictiveness.

See United States v. Horob, 735 F.3d 866, 870-72 (9th Cir. 2013). Moreover, the

district court’s imposition of a high-end sentence was not an abuse of discretion in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the nature of the offense.   See Gall v. United States, 552

                                          2                           14-10166 & 14-10241
U.S. 38, 51 (2007).

      In Appeal No. 14-10241, Calixtro-Bustamante contends that the district

court erred by denying him a two-level adjustment for acceptance of responsibility

under U.S.S.G. § 3E1.1. Contrary to Calixtro-Bustamante’s argument, the record

reflects that the court did not deny the adjustment based solely on his decision to

go to trial. Rather, it also noted Calixtro-Bustamante’s failure to accept

responsibility for his role in the offense. The court did not clearly err in denying

the adjustment. See United States v. Rojas-Pedroza, 716 F.3d 1253, 1270 (9th

Cir. 2013).

      Finally, Calixtro-Bustamante contends that the district court erred by failing

sua sponte to grant him a minor role adjustment under U.S.S.G. § 3B1.2. In light

of the facts, including Calixtro-Bustamante keeping hostages in his home and

calling their family members to demand money in exchange for their release, the

district court did not clearly err by failing to grant the adjustment. See United

States v. Rosas, 615 F.3d 1058, 1067-68 (9th Cir. 2010).

      Calixtro-Bustamante’s unopposed motion to supplement the record is

granted.

      AFFIRMED.

                                          3                          14-10166 & 14-10241